Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 30, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  127789(35)                                                                                           Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  OLYMPIA SHISH-KEBAB, INC.,                                                                                          Justices
           Petitioner-Appellant,
  v       	                                                         SC: 127789
                                                                    COA: 256516
                                                                    Wayne CC: 04-405463-AA
  MICHIGAN GAMING CONTROL

  BOARD, 

           Respondent-Appellee. 


  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s order of July
  26, 2005 is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 30, 2006                    _________________________________________
         d0123                                                                 Clerk